      Case 2:21-cv-00133-WBS-DB Document 9 Filed 04/27/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11 VALERIE BROOKS,                              Case No. 2:21-cv-00133-WBS-DB
12              Plaintiff,                      ORDER
13         v.                                   Judge:        Hon. William B. Shubb
14 DSQUARED2 INC. doing business as             Magistrate:   Hon. Deborah Barnes

15 DSQUARED2 RETAIL LA INC.; and
   DOES 1 to 10, inclusive,
16
              Defendants.
17
18
19         The Court has reviewed the Joint Motion For an Additional Extension of
20 Time for Defendant to Respond to Complaint, DKT. #8, submitted by VALERIE
21 BROOKS ("Plaintiff") and DSQUARED2 INC. doing business as DSQUARED2
22 RETAIL LA INC. ("Defendant"), (collectively, the "Parties") by and through their
23 respective attorneys.
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                            1
                                          ORDER
      Case 2:21-cv-00133-WBS-DB Document 9 Filed 04/27/21 Page 2 of 2


 1        Good cause appearing for the extension of time to respond to Plaintiff's
 2 Complaint in this matter, IT IS HEREBY ORDERED that Defendant shall have
 3 until June 8, 2021, to file a responsive pleading to the Complaint. The Scheduling
 4 Conference is CONTINUED to August 16, 2021 at 1:30 p.m. A joint status report
 5 shall be filed no later than August 2, 2021.
 6
 7        IT IS SO ORDERED.
 8
     Dated: April 26, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                           ORDER
